DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 10-16) in the reply filed on  6/13/2022is acknowledged. Claims 2-9 have been withdrawn. There is no claim 16 in the claim listing of 8/13/2019. Claims 1, 10-15 are examined herein 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10-15 are indefinite as In the tables with respect to the ingredients and contents thereof in claims 1, the sum of the maximum content of one ingredient and the minimum contents of the other ingredients in the processed product exceeds 100% (96.06 + 0.01 + 1.61 + 1.02 + 1.30 +1.04 (sodium: 1039.87 mg/100 g = 1.04%) = 101.04), and thus as recited it is unclear what makes up the rest of the composition as claimed. Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Kim et al., (KR 1020110042743), hereinafter Kim, in view of Lee et al.  (KR 1020060004896), hereinafter Lee further evidenced by NPL document “vital protein collagen” and “calories in collagen”.

Claims 1and 10 are processed pork product composition containing a high concentration of pork- derived collagen, the composition comprising: a processed pork product containing a high concentration of collagen, defined in claim 1, or a processed pork product containing a high concentration of pork-derived collagen, having at least one food-acceptable carrier selected from among at least one sweetener, at least one excipient and at least one additive and claims 11-14 further limit what is regarded a a sweetener or excipient or carrier or additive whereas claim 15 is directed to the final form of collagen which can be a powder or tablet or food etc.
Cited art to Kim teaches a method for making puffed rice enriched with collagen by using pork skin, the method comprising the steps of: mixing pork skin, together with ginger, onion, bay leaves, and the like, with purified water, followed by boiling; taking out only the boiled pork skin and finely cutting the pork skin; putting the cut pork skin in a dryer main body (not drawn), followed by moisture removal for 2-3 hours and drying; pulverizing the completely dried pork skin into fine crystals to make powder; making a mixture of the pork skin powder, black bean, rice, purified water, and the like into artificial pork skin rice; steam the artificial pork skin rice with a high-temperature steam for 30-60 minutes to make artificial pork skin rice cake; and extrusion molding the pork skin rice cake to make pork skin rice bar cake and then making desired puffed pork skin rice therefrom (see abstract; and paragraphs [0011]-[0020]). Similarly cited art to Lee  teaches that collagen snacks are manufactured by the boiling pork skin; adding edible salt to the
boiled pork skin to process the pork skin; either roasting the pork skin with lower heat in a roasting machine; and/ or frying the pork skin in a frying pot (see paragraphs [0026] and [0030]).  Thus, lower fat pork skin products were known. Further, attention is invited to “vital protein collagen” and “calories in collagen”, where the calories in vital collagen are taught and protein content falls in the claimed range and fat content is even lower that as recited in claim 1.  Therefore, it would be obvious for a person skilled in the art to modify the pork product of Kim by utilizing teaching from Lee to achieve pork skin derived collagen having nutritional profile as claimed in claims 1, 10-15), Further one of ordinary skilled in the art, would easily add the coomonly available sweetners, fillers and spices to change the flavor profile of pork collagen product. Regarding claims 10-15 pork processed product having the same ingredients and
contents as the pork processed product produced by the combination of Kim and Lee. Further, NPL references claearly teach the nutritional profile of collagen with or without flavors and sodium
Regarding claims 10-15, Kim in view of Lee and NPL references as applied above further teach that  varying the nutritive quality of collagen based products was known to a person of ordinary skill in the art, at the time of the effective filing date of the invention to include a sweetener, an excipient, and an additive as ingredients of the pork processed product composition corresponds to an ordinary matter in the art. Therefore, the product of claim 10 and dependent claims 11-14 could easily configure the composition by teachings of Kim, Lee and NPL documents. 
Claim 11 delimits the sweetener to at least one selected from sugar, starch syrup, oligosaccharides, or honey; claim 12 delimits the excipient to at least one selected from starch, lactose, or white sugar; claim 13 delimits the additive to at least one selected from BHT, BHA, vitamin C, or tocopherol; claim 14 delimits the composition by further adding at least one fruit powder selected form apple powder, almond slice, or pineapple powder, or at least one nut selected from peanut powder, walnut powder, rice powder, flaxseed, pumpkin seed, sesame seed, or perilla seed; and claim 15 delimits the formulation of the composition to puffed snacks, cookie, Korean cookie, energy bars, pellets, tablets, powders, or
capsules. The specific limitations of the kinds or additional constituents of a sweetener, an additive, and
an excipient and the formulation of a composition correspond to options to a person skilled in the art, and
the effects thus obtained are also not considered to be remarkable. Therefore, elected claims 1, 10-15 are obvious in view of applied art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791